per curiam:
Con motivo de haber asumido la representa-ción legal de un cliente en una causa criminal ante el Tribunal de Primera Instancia, Sala de San Juan (Hon. Ygrí Rivera de Martínez, Juez Superior), el abogado William Knight Bustamante incurrió en conducta que obhgó a dicha magistrado a encontrarlo incurso en desacato, siendo sentenciado dicho abogado a sufrir una pena de catorce (14) días de cárcel, sentencia que cumplió.
El día en que fue así sentenciado, y según ello surge de la minuta que recoge los procedimientos acaecidos ante el referido foro de instancia, el abogado Knight Bustamante aseveró y/o admitió que “tenía problemas de adicción a dro-gas”, solicitando éste del foro de instancia que “se le brinde tratamiento” para dicha condición.
Ello motivó que el foro de instancia le ordenara “a la Administración de Corrección que traslad[ara] inmediata-mente al imputado William Knight a la Administración de Salud Mental y Contra la Adicción para que el mismo [fuera] ingresado al Programa de Detoxification con carác-ter de urgencia e interno”. La Juez Rivera de Martínez nos notificó e informó de esta situación.
Así las cosas, la Hon. Raquel Irlanda, Juez Administra-dora del Tribunal de Distrito de Puerto Rico, Sala de San Juan, nos informó —mediante carta dirigida al Secretario General del Tribunal de fecha 2 de noviembre de 1994— que en ocasión de presidir la “sala de vistas preliminares” de la referida Sala de San Juan tuvo la triste experiencia de poder notar que el abogado William Knight Busta-mante, al comparecer ante ella en representación de un imputado de delito, se “tambaleaba” y no podía “articular sus pensamientos”; conducta que, entre otras cosas, le hizo pensar que el referido abogado “se encontraba bajo los efec-tos de sustancias narcóticas”.
*980En vista a lo anterior, mediante Resolución de fecha 2 de diciembre de 1994, le concedimos término al licenciado Knight Bustamante para que expresara lo que a bien tu-viese sobre el contenido de ambas comunicaciones. A pesar del tiempo transcurrido, y no obstante habérsele concedido dos (2) prórrogas para ello, el licenciado Knight Busta-mante no ha comparecido ante este Tribunal en cumpli-miento de nuestra Resolución del 2 de diciembre de 1994.
La situación ante nuestra consideración es, cuando me-nos, altamente preocupante y delicada. Por un lado, este abogado ha incurrido en conducta ante los tribunales de instancia —por lo menos, en dos (2) ocasiones distintas— que prima facie tiende a demostrar que no está en condi-ciones o capacitado, en estos momentos, para practicar la profesión de abogado en nuestra jurisdicción.
Por otro lado, el licenciado Knight Bustamante ha in-cumplido crasamente, y sin excusa alguna, con la resolu-ción que emitiéramos el 2 de diciembre de 1994, la cual tenía el propósito no sólo de ayudar a esclarecer la antes descrita situación sino de ayudarlo a él como persona y profesional.
Hemos expresado en numerosas ocasiones que seremos sumamente estrictos en situaciones en que los abogados no contesten nuestras órdenes a pesar de haber sido emplazados para ello. In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Salichs Martínez, 131 D.P.R. 481 (1992); In re Figueroa Abreu, 130 D.P.R. 504 (1992); In re Álvarez Meléndez, 129 D.P.R. 495 (1991); In re Colón Torres, 129 D.P.R. 490 (1991).
A esos efectos, hemos expresado que:
Es conocido ya por todos los miembros de la clase togada que la naturaleza de su función requiere una escrupulosa atención y obediencia a las órdenes de este Tribunal, particularmente *981cuando de su conducta profesional se trata. Aunque parezca increíble, la necesidad de esta manifestación y la frecuencia con que nuestras órdenes son desacatadas la hace imperiosa. Todos los abogados tienen el deber de responder diligentemente a los requerimientos de este Tribunal respecto a una queja presen-tada en su contra que está siendo investigada. In re Colón Torres, supra, págs. 493-494. Citado también por In re Pagán Ayala, 130 D.P.R. 678 (1992), y por In re Bonaparte Rosaly, 130 D.P.R. 199 (1992).
El licenciado Knight Bustamante ha demostrado una intolerable obstinación en no cumplir las órdenes de este Tribunal, por lo que es claro que rio tiene interés alguno en continuar ejerciendo la abogacía en nuestro país.
Por todo lo anterior, se suspende indefinidamente del ejercicio de la abogacía al Lie. William Knight Bustamante hasta tanto acredite su disposición de cumplir rigurosa-mente con nuestras órdenes y el Tribunal disponga lo que proceda en derecho en vista de su situación particular. Ha-biendo sido este abogado suspendido del ejercicio de la no-taría desde el 11 de mayo de 1990, no hay necesidad al-guna de ordenar la incautación de sus protocolos.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Negrón García y Hernández Denton no intervinieron.